2014 IL App (2d) 130924
                                    No. 2-13-0924
                           Opinion filed December 10, 2014
                 Modified Upon Denial of Rehearing February 10, 2015
______________________________________________________________________________

                                               IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 10-CF-1253
                                       )
                                       ) Honorable
ALIA BERNARD,                          ) Allen M. Anderson and
                                       ) M. Karen Simpson,
      Defendant-Appellant.             ) Judges, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Burke and Jorgensen concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Alia Bernard, appeals from the trial court’s denial of her motions to withdraw

her guilty plea and reconsider her sentence.   We vacate and remand for further proceedings.

¶2                                     I. BACKGROUND

¶3     Defendant was charged with two counts of reckless homicide (720 ILCS 5/9-3(a) (West

2008)) and one count of driving under the influence (any amount of cannabis) (625 ILCS

5/11-501(a)(6) (West 2008)), arising out of a May 24, 2009, motor vehicle collision that resulted

in the deaths of Wade and Denise Thomas. The grand jury indictments lodging these charges

were returned in May 2010.    Defendant posted bond on May 20, 2010.
2014 IL App (2d) 130924


¶4     After the trial court denied various pretrial motions in March 2011, the case was

continued for trial to June 13, 2011.     However, on May 17, 2011, the grand jury returned a

five-count “Re-Indictment” that charged, in addition to the three counts in the original

indictment, two counts of aggravated driving under the influence (aggravated DUI) (625 ILCS

5/11-501(d)(1)(F) (West 2008)) (counts I and II). 1    The trial date was stricken, and the matter

was continued for defendant to file any motions relating to the new indictment.   Defendant filed

a motion to find the aggravated DUI statute unconstitutional, which the trial court denied on

October 28, 2011.

¶5     On December 9, 2011, defendant entered “unconditional (COLD)” pleas of guilty to the

two counts of aggravated DUI.      The State nol-prossed the remaining charges.   On February 8,

2012, following a sentencing hearing, the trial court, Judge Allen M. Anderson presiding,

sentenced defendant to concurrent terms of seven years in the Department of Corrections.       On

February 15, 2012, defendant filed a timely motion to reduce the sentence, praying the court to

either: (1) find that “extraordinary circumstances exist and impose a period of probation”; (2)

recommend that defendant be placed in the impact incarceration program; or (3) reduce her

sentence to six years.

¶6     On March 22, 2012, attorney Michelle Moore entered her appearance as additional

counsel for defendant. 2    On June 22, Moore filed a motion to withdraw the plea and dismiss the

aggravated DUI charges, raising issues of compulsory joinder, speedy trial, and ineffective

assistance of counsel.     The trial court continued the case for a hearing on both motions.   On


       1
           We note that, while both counts I and II initially alleged violations of “Section

5/11-501(d)(1)(F),” the “(d)(1)(F)” was scratched out and a handwritten “a” was inserted.
       2
           Defendant’s original attorney subsequently moved to withdraw.


                                                -2-
2014 IL App (2d) 130924


August 15, 2012, the trial court denied the motion to withdraw the plea, stating: “one, I don’t

think that it was timely, [two] if it were timely I do not believe that the argument raised is

sufficient to cause the plea of guilty to be withdrawn, at least under the arguments that I’ve heard

so far.” After additional argument on defendant’s motion to reduce the sentence, the trial court

reduced the sentence to six years in the Department of Corrections, the minimum sentence

allowed.     Defendant timely appealed from the August 15 order, specifying both the denial of

her motion to withdraw the plea and “the Court’s Failure to Exercise Discretion at Sentencing,

and Entry of an Order Granting in Part and Denying in Part Defendant’s Motion to Reconsider

Sentence.”

¶7     In this court, defendant filed a motion for an immediate remand, noting that a certificate

pursuant to Illinois Supreme Court Rule 604(d) (eff. July 1, 2006) had not been filed; as strict

compliance with Rule 604(d) is required, defendant requested an immediate remand for Rule

604(d) compliance with leave to refile a notice of appeal.    This court entered an order granting

the motion and remanding the cause to the trial court for Rule 604(d) compliance.         People v.

Bernard, No. 2-12-0928 (Feb. 22, 2013) (minute order).

¶8     On May 10, 2013, defendant filed an “AMENDED MOTION TO WITHDRAW PLEA

AND DISMISS AGGRAVATED DRIVING UNDER THE INFLUENCE CHARGES AND TO

RECONSIDER SENTENCE, PURSUANT TO REMAND.” Defendant’s arguments regarding

withdrawing the plea were the same as in her original motion, with the addition of citations to

recent case law.    Counsel also filed a Rule 604(d) certificate.   The trial court, Judge M. Karen

Simpson now presiding, denied the motion on August 21, 2013. The court recounted the

procedural history of the case up to the filing of the original motion to withdraw the plea. The

court then found that it “lacks jurisdiction with respect to the Motion to Withdraw the Plea of



                                                -3-
2014 IL App (2d) 130924


Guilty, and I further note that the Defendant failed to seek any extension of time for filing the

Motion to Withdraw the Plea of Guilty.” The court then addressed the issues of speedy trial,

compulsory joinder, and ineffective assistance and concluded that “the issue with respect to the

dismissing the charges because of the compulsory joinder speedy trial issue, that is denied.”

Finally, the court denied the motion to reconsider the sentence, stating:

        “I did have an opportunity to review and read the transcript from the Sentencing Hearing

        and then I note that when the matter did come back before Judge Anderson, when this

        request was made previously, Judge Anderson did, in fact, reconsider and in fact changed

        the Defendant’s sentence. I don’t see that there’s anything new that has been presented to

        this Court in this regard, so the Motion is denied.”

This appeal followed.

¶9                                          II. ANALYSIS

¶ 10    Our supreme court has held that the appropriate remedy for defense counsel’s failure to

file a Rule 604(d) certificate is:

        “a remand for (1) the filing of a Rule 604(d) certificate; (2) the opportunity to file a new

        motion to withdraw the guilty plea and/or reconsider the sentence, if counsel concludes

        that a new motion is necessary; and (3) a new motion hearing.” People v. Lindsay, 239
Ill. 2d 522, 531 (2011).

It is axiomatic that, when this court remands a cause for the filing of a new motion (if necessary)

and a hearing on a new motion, the order that is the subject of the appeal is vacated.    An order

that is left intact does not require a remand for further proceedings.      A vacated judgment is

nullified, canceled, and void.       In re K.S., 365 Ill. App. 3d 566, 577 (2006). Thus, the trial

court’s August 15, 2012, order denying defendant’s motion to withdraw the guilty plea and



                                                  -4-
2014 IL App (2d) 130924


granting in part the motion to reconsider the sentence was vacated when this court issued its

summary remand on February 22, 2013.        It is also axiomatic that amended pleadings supersede

prior pleadings.   See People v. Cross, 144 Ill. App. 3d 409, 412 (1986) (“[A]s a general rule, an

amendment which is complete in itself and which makes no reference to the prior pleading

supersedes it, and the original pleading ceases to be a part of the record, being in effect

abandoned or withdrawn.”).       Defense counsel apparently concluded “that a new motion is

necessary” (Lindsay, 239 Ill. 2d at 531) and clearly took advantage of the opportunity to file a

new motion, to both withdraw the guilty plea and reconsider the sentence.         Thus, defendant’s

prior motions to withdraw the plea and reconsider the sentence were superseded by her combined

motion after remand.

¶ 11   However, the trial court and the State appeared to be confused as to the status of

defendant’s prior motions and the trial court’s order disposing of them.         In both its written

response to defendant’s combined motion and at oral argument on the motion, the State

contended that the court lacked jurisdiction to hear the motion to withdraw the plea, because

defendant did not timely file her original motion to withdraw the plea.    On remand, in ruling on

defendant’s motion to withdraw the plea, the trial court found that it lacked “jurisdiction with

respect to the Motion to Withdraw the Plea of Guilty, and I further note that the Defendant failed to

seek any extension of time for filing the Motion to Withdraw the Plea of Guilty.” This, again,

clearly referenced the original motion to withdraw the plea.

¶ 12   Further, in addressing defendant’s argument regarding her sentence, the trial court stated

that, “when this request was made previously, Judge Anderson did, in fact, reconsider and in fact

changed the Defendant’s sentence. I don’t see that there’s anything new that has been presented

to this Court in this regard, so the Motion is denied.” While the trial court denied relief under



                                                -5-
2014 IL App (2d) 130924


defendant’s post-remand motion, the court did so based on Judge Anderson’s prior ruling reducing

defendant’s sentence to concurrent six-year terms. However, Judge Anderson’s ruling had been

vacated by this court’s February 22, 2013, remand order.

¶ 13   We note that defendant does not raise the issue of the trial court’s confused ruling on her

post-remand motions.    Other than for assessing subject matter jurisdiction, this court will not

normally search the record for unargued and unbriefed reasons to reverse a trial court.        See

People v. Givens, 237 Ill. 2d 311, 323 (2010). Courts are to “ ‘wait for cases to come to us, and

when they do we normally decide only questions presented by the parties.’ ”            Id. at 324

(quoting Greenlaw v. United States, 554 U.S. 237, 243 (2008).           However, under Illinois

Supreme Court Rule 366(a)(5) (eff. Feb. 1, 1994), this court “may, in its discretion, and on such

terms as it deems just,*** make any other and further orders and grant any relief, including a

remandment, *** that the case may require.”      We have no confidence in a decision that is so

obviously based on a confused and incorrect understanding of the status of the case.

¶ 14   We must vacate the trial court’s order of August 21, 2013, and remand the cause for a new

hearing on defendant’s May 10, 2013, amended motion.        In light of the prior confusion in this

case, we remind both the trial court and the parties that, as we have previously vacated the trial

court’s August 15, 2012, order, the trial court’s reduction of defendant’s sentence contained in

that order is “nullified, canceled, and void.” See In re K.S., 365 Ill. App. 3d at 577. Thus,

defendant’s sentence stands at the original seven years, not the reconsidered six years, in the

Department of Corrections. As defense counsel has already filed a Rule 604(d) certificate and a

new motion following our February 2013 remand, all that remains to be done, pursuant to

Lindsay, is to hold a new hearing on defendant’s amended motion.     Of course, defendant is free

to seek leave to file another amended motion if she determines that further amendment would be



                                              -6-
2014 IL App (2d) 130924


beneficial in light of this opinion, and the court has the discretion to grant or deny such leave.

See In re Tyrese J., 376 Ill. App. 3d 689, 702 (2007) (“The circuit court has broad discretion in

motions to amend pleadings prior to entry of final judgment ***.”).

¶ 15                                   III. CONCLUSION

¶ 16   The judgment of the circuit court of Kane County is vacated, and the cause is remanded for

further proceedings in accordance with this opinion.

¶ 17   Vacated and remanded with directions.




                                               -7-